

	

		II

		109th CONGRESS

		1st Session

		S. 1575

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Bingaman (for

			 himself, Mr. Cornyn,

			 Ms. Mikulski, Ms. Collins, Mr.

			 Jeffords, Mrs. Murray,

			 Mr. Reed, Mr.

			 Nelson of Nebraska, Ms.

			 Cantwell, Mr. Durbin,

			 Mr. Corzine, Ms. Landrieu, Mr.

			 Kerry, Mr. Lautenberg, and

			 Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  authorize a demonstration program to increase the number of doctorally-prepared

		  nurse faculty.

	

	

		1.Short titleThis Act may be cited as the

			 Nurse Faculty Education Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)The Nurse Reinvestment Act (Public Law

			 107-205) has helped to support students preparing to be nurse educators. Yet,

			 nursing schools nationwide are forced to deny admission to individuals due to

			 lack of qualified nurse faculty.

			(2)According to the February 2004 Monthly

			 Labor Review of the Bureau of Labor Statistics, more than 1,000,000 new and

			 replacement nurses will be needed by 2012.

			(3)According to the American Association of

			 Colleges of Nursing, in the 2004-2005 academic year, 29,425 individuals, or 35

			 percent of the qualified applicants were not accepted into nursing

			 baccalaureate programs. 2,748 potential nursing master’s students and over 200

			 nurses qualified for admission to doctoral programs were not accepted.

			 Estimates from the National League of Nursing indicate that over 123,000

			 qualified applications could not be accommodated in associate degree, diploma,

			 and baccalaureate registered nurse educational programs in 2004.

			(4)Seventy-six percent of schools report

			 insufficient faculty as the primary reason for not accepting qualified

			 applicants. The primary reasons for lack of faculty are lack of funds to hire

			 new faculty, inability to identify, recruit and hire faculty in the current

			 competitive job market, and lack of nursing faculty available in different

			 geographic areas.

			(5)Despite the fact that 75 percent of

			 graduates of doctoral nursing program enter education roles (versus about 5

			 percent of graduates of nursing master’s programs), the 93 doctoral programs

			 nationwide produce only 400 graduates. This annual graduation rate is

			 insufficient to meet current needs for nurse faculty. In keeping with other

			 professional academic disciplines, nurse faculty at colleges and universities

			 are typically doctorally-prepared.

			(6)With the average age of nurse faculty at

			 retirement at 62.5 years of age and the average age of doctorally-prepared

			 faculty currently at 53.5 years, the health care system faces unprecedented

			 workforce and health access challenges with current and future shortages of

			 deans, nurse educators, and nurses.

			3.Amendment to the

			 Public Health Service ActPart

			 D of title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is

			 amended by adding at the end the following:

			

				832.Nurse faculty

				education

					(a)EstablishmentThe Secretary, acting through the Health

				Resources and Services Administration, shall establish a Nurse Faculty

				Education Program to ensure an adequate supply of nurse faculty through the

				awarding of grants to eligible entities to—

						(1)provide support for the hiring of new

				faculty, the retaining of existing faculty, and the purchase of educational

				resources;

						(2)provide for increasing enrollment and

				graduation rates for students from doctoral programs; and

						(3)assist graduates from the entity in serving

				as nurse faculty in schools of nursing;

						(b)EligibilityTo be eligible to receive a grant under

				subsection (a), an entity shall—

						(1)be a school of nursing that offers a

				doctoral degree in nursing in a State or territory;

						(2)submit to the Secretary an application at

				such time, in such manner, and containing such information as the Secretary may

				require;

						(3)develop and implement a plan in accordance

				with subsection (c);

						(4)agree to submit an annual report to the

				Secretary that includes updated information on the doctoral program involved,

				including information with respect to—

							(A)student enrollment;

							(B)student retention;

							(C)graduation rates;

							(D)the number of graduates employed part-time

				or full-time in a nursing faculty position; and

							(E)retention in nursing faculty positions

				within 1 year and 2 years of employment;

							(5)agree to permit the Secretary to make

				on-site inspections, and to comply with the requests of the Secretary for

				information, to determine the extent to which the school is complying with the

				requirements of this section; and

						(6)meet such other requirements as determined

				appropriate by the Secretary.

						(c)Use of

				fundsNot later than 1 year

				after the receipt of a grant under this section, an entity shall develop and

				implement a plan for using amounts received under this grant in a manner that

				establishes not less than 2 of the following:

						(1)Partnering opportunities with practice and

				academic institutions to facilitate doctoral education and research experiences

				that are mutually beneficial.

						(2)Partnering opportunities with educational

				institutions to facilitate the hiring of graduates from the entity into nurse

				faculty, prior to, and upon completion of the program.

						(3)Partnering opportunities with nursing

				schools to place students into internship programs which provide hands-on

				opportunity to learn about the nurse faculty role.

						(4)Cooperative education programs among

				schools of nursing to share use of technological resources and distance

				learning technologies that serve rural students and underserved areas.

						(5)Opportunities for minority and diverse

				student populations (including aging nurses in clinical roles) interested in

				pursuing doctoral education.

						(6)Pre-entry preparation opportunities

				including programs that assist returning students in standardized test

				preparation, use of information technology, and the statistical tools necessary

				for program enrollment.

						(7)A nurse faculty mentoring program.

						(8)A Registered Nurse baccalaureate to Ph. D.

				program to expedite the completion of a doctoral degree and entry to nurse

				faculty role.

						(9)Career path opportunities for 2nd degree

				students to become nurse faculty.

						(10)Marketing outreach activities to attract

				students committed to becoming nurse faculty.

						(d)PriorityIn awarding grants under this section, the

				Secretary shall give priority to entities from States and territories that have

				a lower number of employed nurses per 100,000 population.

					(e)Number and

				amount of grantsGrants under

				this section shall be awarded as follows:

						(1)In fiscal year 2006, the Secretary shall

				award 10 grants of $100,000 each.

						(2)In fiscal year 2007, the Secretary shall

				award an additional 10 grants of $100,000 each and provide continued funding

				for the existing grantees under paragraph (1) in the amount of $100,000

				each.

						(3)In fiscal year 2008, the Secretary shall

				award an additional 10 grants of $100,000 each and provide continued funding

				for the existing grantees under paragraphs (1) and (2) in the amount of

				$100,000 each.

						(4)In fiscal year 2009, the Secretary shall

				provide continued funding for each of the existing grantees under paragraphs

				(1) through (3) in the amount of $100,000 each.

						(5)In fiscal year 2010, the Secretary shall

				provide continued funding for each of the existing grantees under paragraphs

				(1) through (3) in the amount of $100,000 each.

						(f)Limitations

						(1)PaymentPayments to an entity under a grant under

				this section shall be for a period of not to exceed 5 years.

						(2)Improper use of

				fundsAn entity that fails to

				use amounts received under a grant under this section as provided for in

				subsection (c) shall, at the discretion of the Secretary, be required to remit

				to the Federal Government not less than 80 percent of the amounts received

				under the grant.

						(g)Reports

						(1)EvaluationThe Secretary shall conduct an evaluation

				of the results of the activities carried out under grants under this

				section.

						(2)ReportsNot later than 3 years after the date of

				the enactment of this section, the Secretary shall submit to Congress an

				interim report on the results of the evaluation conducted under paragraph (1).

				Not later than 6 months after the end of the program under this section, the

				Secretary shall submit to Congress a final report on the results of such

				evaluation.

						(h)Study

						(1)In

				generalNot later than 3

				years after the date of the enactment of this section, the Comptroller General

				of the United States shall conduct a study and submit a report to Congress

				concerning activities to increase participation in the nurse educator program

				under the section.

						(2)ContentsThe report under paragraph (1) shall

				include the following:

							(A)An examination of the capacity of nursing

				schools to meet workforce needs on a nationwide basis.

							(B)An analysis and discussion of

				sustainability options for continuing programs beyond the initial funding

				period.

							(C)An examination and understanding of the

				doctoral degree programs that are successful in placing graduates as faculty in

				schools of nursing.

							(D)An analysis of program design under this

				section and the impact of such design on nurse faculty retention and workforce

				shortages.

							(E)An analysis of compensation disparities

				between nursing clinical practitioners and nurse faculty and between higher

				education nurse faculty and higher education faculty overall.

							(F)Recommendations to enhance faculty

				retention and the nursing workforce.

							(i)Authorization

				of appropriations

						(1)In

				generalFor the costs of

				carrying out this section (except the costs described in paragraph (2), there

				are authorized to be appropriated $1,000,000 for fiscal year 2006, $2,000,000

				for fiscal year 2007, and $3,000,000 for each of fiscal years 2008 through

				2010.

						(2)Administrative

				costsFor the costs of

				administering this section, including the costs of evaluating the results of

				grants and submitting reports to the Congress, there are authorized to be

				appropriated such sums as may be necessary for each of fiscal years 2006

				through

				2010.

						.

		

